Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered March 8, 1993, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied a public trial because certain members of his family were excluded from the courtroom was not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the trial court had announced the exclusion in order to preserve fairness to the defendant and decorum in the courtroom because his family had disrupted the trial the day before the exclusion (see, People v Colon, 71 NY2d 410; People v Cosentino, 198 AD2d 294, 295).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, are either without merit or do not warrant reversal in the exercise of our interest of justice jurisdiction. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.